Opinion issued November 1, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00647-CV
                            ———————————
                    KAREN KRISTINE SILVIO, Appellant
                                         V.
           JASON B. OSTROM AND NICOLE K. SAIN, Appellees



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 937,164


                          MEMORANDUM OPINION
      Appellant, Karen Kristine Silvio, proceeding pro se, timely appealed from the

trial court’s final judgment, signed on May 9, 2014, after moving for a new trial. See

TEX. R. APP. P. 26.1(a)(1).      However, appellant has neither paid nor made

arrangements to pay the filing fee or the fee for preparing the clerk’s record and she
has not established indigence for purposes of appellate costs. See TEX. R. APP. P. 5,

20.1, 37.3(b). After being notified by this Court’s Order and Notice of Intent to

Dismiss for Want of Prosecution on August 15, 2016, which reinstated this case after

appellant’s bankruptcy case had been dismissed, that this appeal was subject to

dismissal for want of prosecution for failure to pay the required fees, appellant did

not timely respond.1 See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss this appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). We dismiss

any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




1
      Although appellant filed a motion to establish indigence in this Court on September
      8, 2016, appellant failed to timely respond after this Court ordered her to use the
      new form required by the Texas Supreme Court. See TEX. R. APP. P. 20.1(c).
                                           2